Filed with the U.S. Securities and Exchange Commission on April 25, 2014 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On April 30, 2014 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 573 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to add the audited financial statements and certain related financial information for the fiscal period ended December 31, 2013 for three series of the Trust:Congress Large Cap Growth Fund, Congress All Cap Opportunity Fund, and Congress Mid Cap Growth Fund. Congress All Cap Opportunity Fund Congress Mid Cap Growth Fund Congress Large Cap Growth Fund CONGRESSALL CAP OPPORTUNITY FUND Retail Class – Ticker:CACOX Institutional Class – Ticker:IACOX CONGRESS MID CAP GROWTH FUND Retail Class – Ticker:CMIDX Institutional Class – Ticker:IMIDX CONGRESS LARGE CAP GROWTH FUND Retail Class – Ticker:CAMLX Institutional Class – Ticker:CMLIX PROSPECTUS April 30, 2014 The Securities and Exchange Commission has not approved or disapproved the Funds’ shares or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 1 Congress All Cap Opportunity Fund 1 Congress Mid Cap Growth Fund 5 Congress Large Cap Growth Fund 9 INVESTMENT OBJECTIVE, PRINCIPAL STRATEGIES & RISKS 13 Investment Objective 13 Principal Investment Strategies 13 Principal Investment Risks 16 PORTFOLIO HOLDINGS INFORMATION 18 MANAGEMENT OF THE FUNDS 20 SHAREHOLDER INFORMATION 24 RULE 12B-1 AND OTHER SERVICE FEES 34 DISTRIBUTIONS AND TAXES 35 INDEX DESCRIPTIONS 37 FINANCIAL HIGHLIGHTS 37 PRIVACY NOTICE 44 Table of Contents - Prospectus SUMMARY SECTION Congress All Cap Opportunity Fund Investment Objective The Congress All Cap Opportunity Fund (the “All Cap Opportunity Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the All Cap Opportunity Fund. Shareholder Fees (Fees paid directly from your investment) Retail Class Institutional Class Redemption Fee (as a percentage of amount redeemed within 90 days of purchase) 1.00% 1.00% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Retail Class Institutional Class Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.25% None Other Expenses 4.35% 4.35% Total Annual Fund Operating Expenses 5.20% 4.95% Fee Waiver and/or Expense Reimbursement -4.20% -4.20% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (1) 1.00% 0.75% (1) Congress Asset Management Company, LLP (the “Advisor”) has contractually agreed to reduce its fees and/or pay Fund expenses (excluding the expenses associated with the Fund’s investment in other investment companies referred to as “Acquired Fund Fees and Expenses,” interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement for the Fund to 1.00% of the Fund’s Retail Class shares’ and 0.75% for the Institutional Class shares’ average net assets (the “Expense Caps”).The Expense Caps are indefinite, and will remain in effect until at least April 30, 2015.The Agreement may be terminated at any time by the Board of Trustees upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board. Example The Example below is intended to help you compare the cost of investing in the All Cap Opportunity Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the All Cap Opportunity Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps for the first year only).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Retail Class $102 $1,181 $2,257 $4,926 Institutional Class $77 $1,109 $2,143 $4,731 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 41% of the average value of its portfolio. Table of Contents - Prospectus 1 Principal Investment Strategies The All Cap Opportunity Fund seeks to achieve its objective by investing at least 80% of its net assets (plus borrowings for investment purposes) in equity securities.The Fund’s investment premise is that market inefficiencies exist between fixed income and equity valuations which, if properly identified, can lead to investment opportunities which can be exploited.An analysis of a company’s entire capital structure can provide a unique insight into a purchase or sell decision of a particular stock.The Advisor seeks to uncover these inefficiencies for the Fund, and identify equity investment opportunities which may provide the opportunity for long term capital appreciation.The Fund invests primarily in publicly traded stocks of U.S.companies, irrespective of market capitalization size or industry sector.The All Cap Opportunity Fund may invest up to 20% of its total assets in investment grade debt securities, such as commercial paper or corporate debt securities.Additionally, the Fund may invest up to 20% of its total assets in the securities of foreign issuers, including American Depositary Receipts (“ADRs”).The All Cap Opportunity Fund is “opportunistic” and may focus its investments in securities and industries that the Advisor believes are poised to experience earnings growth.The Advisor may sell a security for a number of reasons including, but not limited to a determination that the security no longer meets its investment criteria or if a new security is judged to be more attractive than a current holding.The All Cap Opportunity Fund may, from time to time, have significant exposure to one or more sectors of the market.As of the date of this Prospectus, over 25% of the All Cap Opportunity Fund’s assets were invested in securities within the consumer discretionary sector. Principal Risks of Investing in the All Cap Opportunity Fund There is a risk that you could lose all or a portion of your investment in the Fund.The principal risks of an investment in the Fund include: ● Consumer Discretionary Risk: The All Cap Opportunity Fund invests greater than 25% of its assets in the securities of companies in the consumer discretionary sector.Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence.Success depends heavily on disposable household income and consumer spending.Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Debt/Fixed Income Securities Risk:An increase in interest rates typically causes a fall in the value of the debt securities in which the Fund may invest.The value of your investment in the Fund may change in response to changes in the credit ratings of the Fund’s portfolio of debt securities.An issuer of a fixed income security may fail to pay all or a portion of the payment of principal and/or interest on a security. ● Equity Market Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.The stock market may experience declines or stocks in a Fund’s portfolio may not increase their earnings at the rate anticipated. ● Foreign Investment Risk:Foreign securities involve additional risks, including currency-rate fluctuations, political and economic instability, differences in financial reporting standards, less-strict regulation of securities markets and less liquidity and more volatility than domestic markets, which may result in delays in settling securities transactions. ● General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. ● Large Companies Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Table of Contents - Prospectus 2 ● Management Risk:The Fund may not meet its investment objective based on the Advisor’s success or failure to implement investment strategies for a Fund. ● Regulatory Risk:Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk: Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. ● Small and Medium Companies Risk:Securities of small and medium cap companies may possess comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on major stock exchanges. Performance Information Performance The following performance information provides some indication of the risks of investing in the Fund.The bar chart below illustrates how Retail Class shares of the Fund’s total returns have varied since inception.The table below illustrates how the Fund’s average annual total returns for the 1-year and since inception periods compare with a domestic broad-based market index and secondary index provided to offer a broader market perspective.The Fund’s performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance is available on the Fund’s website at www.congressasset.com/funds. Congress All Cap Growth Fund Calendar Year Total Return as of December 31 Retail Class Highest Quarterly Return: Q1, 2013 13.90% Lowest Quarterly Return: Q2, 2013 -4.01% Average Annual Total Returns as of December31, 2013 1 Year Since Inception (10/31/2012) Retail Class Shares Return Before Taxes 27.89% 26.80% Return After Taxes on Distributions 27.39% 26.33% Return After Taxes on Distributions and Sale of Fund Shares 16.17% 20.51% Institutional Class Shares Return Before Taxes 28.38% 27.25% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 32.39% 28.80% Russell 3000 ® Index (reflects no deduction for fees, expenses or taxes) 33.55% 30.33% Table of Contents - Prospectus 3 After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). Investment Advisor Congress Asset Management Company, LLP. Portfolio Managers Matthew T. Lagan, CFA, Vice President, Senior Research Analyst, Advisor, Portfolio Manager for the Fund since March2014. Peter C. Andersen, CFA, Senior Vice President, Advisor, Portfolio Manager for the Fund since inception, October2012. Purchase and Sale of Fund Shares You may purchase, exchange or redeem the All Cap Opportunity Fund’s shares on any business day by written request via mail (Congress All Cap Opportunity Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-888-688-1299, or through a financial intermediary.The minimum initial investment amounts are shown in the table below.The minimum investment requirement may be waived upon prior written approval by an authorized employee of the Advisor.There is no minimum subsequent investment amount to add funds to an existing account. Account Types To Open Your Account Standard Accounts - Retail Class - Institutional Class Traditional and Roth IRA Accounts - Retail Class - Institutional Class Accounts with Automatic Investment Plans - Retail Class Tax Information The All Cap Opportunity Fund’s distributions will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the All Cap Opportunity Fund through a broker-dealer or other financial intermediary (such as a bank), the All Cap Opportunity Fund and/or the Advisor may pay the intermediary for the sale of the All Cap Opportunity Fund’s shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the All Cap Opportunity Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 4 SUMMARY SECTION Congress Mid Cap Growth Fund Investment Objective The Congress Mid Cap Growth Fund (the “Mid Cap Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Mid Cap Fund. Shareholder Fees (Fees paid directly from your investment) Retail Class Institutional Class Redemption Fee (as a percentage of amount redeemed within 90 days of purchase) 1.00% 1.00% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Retail Class Institutional Class Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.25% None Other Expenses 0.57% 0.57% Total Annual Fund Operating Expenses 1.42% 1.17% Fee Waiver and/or Expense Reimbursement -0.42% -0.42% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (1) 1.00% 0.75% (1) Congress Asset Management Company, LLP (the “Advisor”) has contractually agreed to reduce its fees and/or pay Fund expenses (excluding the expenses associated with the Fund’s investment in other investment companies referred to as “Acquired Fund Fees and Expenses,” interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement for the Mid Cap Fund to 1.00% of the Mid Cap Fund’s Retail Class shares’ and 0.75% of the Institutional Class shares’ average net assets (the “Expense Caps”).The Expense Caps are indefinite, and will remain in effect until at least April 30, 2015.The Agreement may be terminated at any time by the Board of Trustees upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board. Example The Example below is intended to help you compare the cost of investing in the Mid Cap Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Mid Cap Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps for the first year only).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Retail Class $102 $408 $736 $1,666 Institutional Class $77 $330 $603 $1,383 Portfolio Turnover The Mid Cap Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 31% of the average value of its portfolio. Table of Contents - Prospectus 5 Principal Investment Strategies The Mid Cap Fund seeks to achieve its investment objective by investing at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of mid-capitalization companies.The Fund invests primarily in publicly traded stocks of U.S.companies which the Advisor considers to have a mid-size market capitalization (currently between $1billion and $10billion at the time of purchase).The Fund may invest any portion of the remaining 20% of its net assets in equity securities of small-capitalization and large-capitalization companies (i.e., currently small-capitalization companies are those with capitalizations of less than $1billion and large-capitalization companies are those with capitalizations over $10billion at the time of purchase).The Fund may invest up to 15% of its total assets in the securities of foreign issuers traded on foreign exchanges or in foreign currencies or through American Depositary Receipts (“ADRs”) and similar investments, such as European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).The Fund invests in companies that the Advisor believes are experiencing or will experience earnings growth.The Advisor employs a “bottom-up” approach to research and stock selection, which means that the Advisor bases its investments on a company’s future prospects and not on any significant economic or market cycle.The Advisor also uses a growth-style approach to selecting securities with a focus on high quality companies.The Advisor’s fundamental approach emphasizes earnings growth and free cash flow.The Advisor may sell a security for a number of reasons including, but not limited to, if a determination is made that the security no longer meets its investment criteria or if a new security is judged more attractive than a current holding. Principal Risks of Investing in the Mid Cap Fund There is a risk that you could lose all or a portion of your investment in the Fund.The principal risks of an investment in the Fund include: ● Equity Market Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.The stock market may experience declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Foreign Investment Risk:Foreign securities involve additional risks, including currency-rate fluctuations, political and economic instability, differences in financial reporting standards, less-strict regulation of securities markets and less liquidity and more volatility than domestic markets, which may result in delays in settling securities transactions. ● General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. ● Growth Style Investment Risk:Growth stocks fall out of favor with investors. ● Large Companies Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. ● Management Risk:The Fund may not meet its investment objective based on the Advisor’s success or failure to implement investment strategies for a Fund. ● Regulatory Risk:Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk: Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. ● Small and Medium Companies Risk:Securities of small and medium cap companies may possess comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on major stock exchanges. Table of Contents - Prospectus 6 Performance Information Performance The following performance information provides some indication of the risks of investing in the Fund.The bar chart below illustrates how Retail Class shares of the Fund’s total returns have varied since inception.The table below illustrates how the Fund’s average annual total returns for the 1-year and since inception periods compare with a domestic broad-based market index and secondary index provided to offer a broader market perspective.The Fund’s performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance is available on the Fund’s website at www.congressasset.com/funds. Congress Mid Cap Growth Fund Calendar Year Total Return as of December 31 Retail Class Highest Quarterly Return: Q3, 2013 10.70 % Lowest Quarterly Return: Q2, 2013 3.42 Average Annual Total Returns as of December31, 2013 1 Year Since Inception (10/31/2012) Retail Class Shares Return Before Taxes 35.72% 31.69% Return After Taxes on Distributions 34.99% 31.08% Return After Taxes on Distributions and Sale of Fund Shares 20.38% 24.07% Institutional Class Shares Return Before Taxes S&P 500 Index (reflects no deduction for fees, expenses or taxes) 32.39% 28.80% Russell Mid Cap Growth Index (reflects no deduction for fees, expenses or taxes) 35.74% 34.44% After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). Investment Advisor Congress Asset Management Company, LLP. Portfolio Managers Daniel A. Lagan, CFA, President, Advisor, Portfolio Manager for the Fund since inception, October2012. Todd W. Solomon, CFA, Vice President, Advisor, Portfolio Manager for the Fund since inception, October2012. Gregg O’Keefe, CFA, Executive Vice President, Advisor, Portfolio Manager for the Fund since March2014. Table of Contents - Prospectus 7 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Congress Mid Cap Growth Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-888-688-1299, or through a financial intermediary.The minimum initial investment amounts are shown in the table below.There is no minimum subsequent investment amount to add funds to an existing account. Account Types To Open Your Account Standard Accounts - Retail Class - Institutional Class Traditional and Roth IRA Accounts - Retail Class - Institutional Class Accounts with Automatic Investment Plans - Retail Class Tax Information The Fund’s distributions will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and/or the Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 8 SUMMARY SECTION Congress Large Cap Growth Fund Investment Objective The Congress Large Cap Growth Fund (the “Large Cap Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Large Cap Fund. Shareholder Fees (fees paid directly from your investment) Retail
